Citation Nr: 0119916	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  95-02 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1969, and from March 1971 to April 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the RO 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for PTSD.  In December 1996, the Board remanded 
this matter for further development, including obtaining VA 
medical records and Social Security Administration records, 
attempts to verify the stressors to which the veteran has 
claimed he was exposed, and conduct of a VA neuropsychiatric 
examination.  The matter was remanded again by the Board in 
May 1999 for readjudication in accordance with revised 
regulations concerning the evaluation of mental disorders and 
the holding of the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veteran's Claims, 
hereinafter referred to as the Court) in Hodge v. West, 155 
F.3d in 1356 (Fed.Cir. 1998), Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), and Stegall v. West, 11 Vet. App. 268 
(1998).

In May 2001, the veteran submitted a statement directly to 
the Board.  His representative has waived consideration of 
this statement by the RO.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  In a May 1992 rating decision which the veteran did not 
appeal, the RO denied entitlement to service connection for 
PTSD with depression.  

2.  The evidence submitted since the RO's May 1992 rating 
decision is new and probative, and must be considered to 
fairly decide his claim.

3.  During the Vietnam Era, the veteran served in the Air 
Force as an aircraft electronics repairman From October to 
December 1968; he was stationed at Tan Son Nhut airfield.

4.  The current record does not show that the veteran was 
engaged in combat, and the veteran was not the recipient of 
the any of the awards, medals or citations indicative of 
combat service.

5.  The veteran's alleged stressors have not been 
independently verified and cannot be so verified based on the 
information currently in the record.


CONCLUSIONS OF LAW

1.  The RO's May 1992 rating decision in which it denied 
service connection for PTSD with depression is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 
(2000).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for PTSD with depression.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  PTSD was not incurred in, aggravated by, or otherwise the 
result from active service.  38 U.S.C.A. §§ 1110, 1107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's application to reopen a 
claim for service connection for PTSD.  There is no issue as 
to substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  VA has also secured all VA and private medical 
records that the veteran has indicated are pertinent to his 
claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to 
proceed.  VA's duty to assist the claimant in this regard 
accordingly has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of the August 1994 rating 
decision, statement of the case, and the supplemental 
statements of the case that have been provided to the veteran 
during the pendency of this appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (2000), with regard to notice and development of the 
veteran's claims, have been satisfied.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); and link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of 38 C.F.R. § 3.1(y) and the claimed stressor is related to 
that prisoner of war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

The RO denied the veteran's claim of entitlement to service 
connection for PTSD in a May 1992 rating decision.  The 
veteran did not file a notice of disagreement or perfect an 
appeal of that decision.  The decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 (2000).  The 
claim can be reopened only with the submission of new and 
material evidence.

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if such evidence has been presented, the 
merits of the claim must be evaluated based on a review of 
the entire record.

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence in the record at the time of the May 1992 rating 
decision consisted of service medical records, a report of VA 
examination, and statements from the veteran.  Service 
medical records do not show that the veteran had complaints, 
diagnoses, or treatment for a neuropsychiatric disorder.  In 
a report of medical history given at the time of his medical 
examination for his separation from service in 1975, the 
veteran denied a history of frequent trouble sleeping, 
depression or excessive worry, and nervous trouble of any 
sort.

In a statement dated in October 1991, the veteran asserted 
that he had been stationed temporarily in Vietnam during a 
part of his tour of duty in the Air Force in the Philippines.  
He asserted that the stressors to which he was exposed 
included being in a hanger which contained "human remains" 
and flying in an aircraft with a cargo of body bags.  He also 
claimed to have been stressed by being constantly under 
rocket fine while in Da Nang during the 1968 Tet offensive.

During a VA neuropsychiatric examination in November 1991, 
the veteran reported that he had been hospitalized in July 
1991 for PTSD.  The examination report contained no findings 
concerning the stressors to which the veteran may have been 
exposed nor any findings from a mental status examination.  
However, the reported diagnoses included history of PTSD.

In its May 1992 rating decision which denied entitlement to 
service connection for PTSD, the RO's rating board reasoned 
that service personnel records did not show that the veteran 
had service in Vietnam, as he had claimed.  Further, the 
record did not show that the veteran incurred PTSD as a 
result of his active military service.

In September 1993, the veteran requested that his claim for 
service connection for PTSD be reopened.  With his request, 
he submitted service personnel records that showed that he 
had had temporary duty in Vietnam at Tan Son Nhut airfield 
from late October to mid December 1968.  The veteran also 
submitted documents associated with his application for 
benefits administered by the Social Security Administration, 
which indicated that he had been awarded benefits based on a 
primary diagnosis of PTSD with affective features and a 
secondary diagnosis of anxiety related disorders.

Other evidence received since the May 1992 rating decision 
includes additional service personnel records, additional 
statements from the veteran, VA outpatient and hospital 
treatment records, and a report of a March 1997 report of a 
VA neuropsychiatric examination.

Some of the foregoing evidence is both new and material.  It 
shows that the veteran was in Vietnam during a portion of his 
active military service.  In addition, the report of the 
March 1997 VA neuropsychiatric examination contains a 
diagnosis of PTSD and the following statement:

The current diagnosis of PTSD is related 
to the in service stressors, he was in 
Vietnam and in combat, been experience 
(sic) traumatic events like being bombed 
at constantly, walked through an hanger 
filled with dead bodies, and being in 
aircraft with bag (sic) of dead bodies.  
He has to self-medicate with alcohol to 
black out his intrusive thinking of his 
was (sic) experience.  He has the 
nightmares and flashbacks, paranoia and 
depression since he came out from 
Vietnam.

The report of the VA neuropsychiatric examination constitutes 
competent medical evidence which suggests that the veteran 
has current disability from PTSD as a result of stressors to 
which he claims he was exposed during his active military 
service.  Such evidence is not cumulative of evidence which 
was in the claims folder at the time of the May 1992 rating 
decision.  Such evidence is probative of both the possibility 
that the veteran was exposed to in-service stressors and the 
relationship of such stressors to his current diagnosis of 
PTSD.  The evidence is new and material and the claim is 
deemed reopened.

The veteran has not contended, nor does the evidence in the 
record show that he was engaged in combat.  He served in the 
Air Force.  His military occupational specialty was 
electronic communications and cryptographic systems 
repairman.  He was not awarded any combat-related medals or 
citations.  

After considering all of the evidence, the Board finds that 
the veteran was not a participant in an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The Board concludes that he was not engaged 
in combat for purposes of the application of 38 U.S.C.A. 
§ 1154(b).  It follows that his own statements, by 
themselves, are insufficient to establish a combat-related 
stressor.  As to the noncombat stressors to which he has 
alleged he was exposed, his testimony, without further 
corroboration, are also insufficient to support the 
occurrence of such stressors.  See, Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).  As the veteran's service in combat is not 
established, his statements, by themselves, will not suffice 
to establish the occurrence of and his exposure to the 
stressful events.  The record must also contain independent, 
credible evidence supporting the veteran's allegations 
regarding the existence or occurrence of these events.  
Cohen, at 142 (citing Moreau, 9 Vet. App. at 395 and Doran v. 
Brown, 6 Vet. App. 283, 289 (1994)).  This corroborating 
evidence may be derived from any source, including lay 
statements of persons who served with the veteran, as well as 
service records.  Cohen, at 147 (citing 38 C.F.R. § 3.304(f) 
(1996); Moreau, 9 Vet. App. at 395; Doran, 6 Vet. App. at 
290).

In February 1999, the RO provided the veteran a form with 
which he was requested to provide the details about the in-
service stressors to which he had claimed he was exposed.  He 
provided some very general information in his responses.  In 
a written statement dated in April 1994, he reported that he 
was stationed in Vietnam for 55 days beginning in late 
October 1968.  He arrived by aircraft at Da Nang.  He stated 
that during the landing approach, the aircraft came under 
fire and the pilot had to do an "assault landing."  
Thereafter, according to the veteran, he had nightmares about 
dying in an airplane crash.    Other stressors included 
walking through a hanger "filled with body bags and human 
remains. . . ."  The veteran asserted that while he was at 
Da Nang, the base was the target of nightly mortar attacks.  
He claims that on one night, the base was overrun by enemy 
forces and he had to stay in a "sand bunker" while unarmed.

In a March 1997 written statement, the veteran again asserted 
he was at Da Nang during mortar attacks.  He sought refuge in 
a sand bunker, unarmed, when the base was overrun.  He had to 
drive in the dark and feared being shot.  He feared that his 
mother would have to see him in a body bag.  He referred to 
the death in Vietnam of a childhood friend, but in a May 2001 
statement clarified that he did not actually witness that 
man's death, although he reports that he attended the 
funeral.

The information provided by the veteran was forwarded by the 
RO to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  Service medical records provided to the 
RO by USASCRUR show that the man to whom the veteran had 
referred served in the Army infantry.  He died in Vietnam 
from wounds he received in a fire fight with a hostile force 
on August 4, 1969.  The veteran was discharged from service 
on August 9, 1969, from an Air Force base in California.  He 
had not been in Vietnam since December 1968.  The veteran 
explained in his most recent statement that he was out of 
military service and home at that time, and that he believes 
that his attendance at his friend's funeral worsened his 
PTSD.  

USASCRUR also provided copies of chronologies of enemy 
attacks on the ten primary U. S. Air Force bases during the 
period from 1961 to 1973.  According to such chronologies, 
during the period the veteran was in Vietnam, neither the Tan 
Son Nhut or Da Nang air bases were attacked.  Neither base 
was impacted by stand-off rounds.  Neither base is listed as 
being the target of standoff attack, sabotage, or automatic 
weapons.  During the period in question, no personnel at 
either base became casualties due to enemy contact.

In summary, the stressors to which the veteran claims 
exposure during his military service have not been 
independently verified.

The veteran is advised that the duty to assist is not 
unlimited.  VA is not required to undertake a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support the veteran's 
contentions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  Further, the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1999).  
In Wood, the RO first submitted the veteran's statement to 
the predecessor organization of USASCRUR in its request for 
corroboration of the claimed stressors.  The statement 
outlined the traumatic events which the veteran averred he 
experienced in Vietnam.  In its request the RO submitted 
information including the units to which the veteran was 
assigned, his duty specialty, and the dates he was in 
Vietnam.  Again, ESG responded that the search was 
unsuccessful, this time because the descriptions of the 
claimed traumatic events were vague and the information 
submitted did not include specific locations, dates, and 
types of incidents involved.  In the instant case, the RO has 
as much information as did the RO in Wood.  The veteran's 
statements were vague and devoid of the "who, what, where and 
when" that is required in order to conduct meaningful 
research of each stressor.  See Cohen, at 134.  Predicated on 
the information of record, there is no reason to believe that 
a further search would be any more successful than that 
obtained in Wood.

The RO requested specific information from the veteran in 
developing his claim.  The veteran did not respond by 
providing adequate information.  The factual data required, 
i.e., names dates and places, are straightforward facts and 
do not place an impossible or onerous task on the appellant.  
Wood, 1 Vet. App. at 193.  Thus, VA did not violate its duty 
to assist the veteran.

The law and regulations require independent verification of 
the claimed stressors.  The veteran's alleged stressors have 
not been corroborated by independent evidence, nor has he 
provided specific, detailed information about these events 
that could permit corroboration of these incidents.  As to 
the in-service stressors alleged, it could not be confirmed, 
based on the information provided by the veteran, that the 
veteran was imperiled during his landing at Da Nang, saw 
parts of bodies, or saw body bags.  The nightly mortar 
attacks to which he refers are not corroborated by records 
provided by USASCRUR.  There is no way, based on the 
information provided by the veteran, to corroborate that he 
was anywhere near the targets of such claimed attacks, or was 
otherwise threatened thereby.

The Board finds that the stressors to which the veteran 
claimed he was exposed in Vietnam have not been verified.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the grant of service connection for 
PTSD.  38 U.S.C.A.  §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.304(f) (2000).


ORDER

Service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

